t c summary opinion united_states tax_court kenyetta euyvonne giles haynes petitioner v commissioner of internal revenue respondent docket nos 7337-07s 7341-07s filed date kenyetta euyvonne giles haynes pro_se karen lynne baker for respondent goldberg special_trial_judge these related cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure these cases challenge the outcome of a date internal_revenue_service irs appeals collection hearing addressing the filing of a federal_tax_lien pertaining to petitioner’s unpaid federal_income_tax liabilities for and as a result of the hearing on date the irs sent two notices of determination sustaining the lien one notice combining and and the other for petitioner timely filed petitions for and at docket no 7337-07s and for at docket no 7341-07s after this court granted respondent’s motion to dismiss as to for mootness the issues remaining for decision are whether respondent is entitled to a summary adjudication with respect to sustaining the lien for whether respondent abused his discretion in sustaining the lien for and whether petitioner can raise the issue of her underlying income_tax_liability for background some of the facts have been stipulated and are so found in addition some undisputed facts are contained in the declaration of the settlement officer in support of respondent’s motion for summary_judgment at docket no 7337-07s and likewise they are also found the stipulation of facts the attached exhibits and the declaration of the settlement officer are incorporated herein by this reference petitioner resided in illinois when she filed her petitions petitioner’s tax_liabilities arose in the following manner with respect to petitioner timely filed her federal_income_tax return reporting an overpayment of dollar_figure the irs applied dollar_figure of the overpayment to petitioner’s unpaid income_tax liabilities for and and refunded the remaining dollar_figure regarding petitioner timely filed her income_tax return reporting an overpayment of dollar_figure which the irs refunded the irs examined petitioner’s and returns and mailed a notice_of_deficiency dated date to petitioner the notice determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure for and respectively and accuracy-related_penalties pursuant to sec_6662 for and of dollar_figure and dollar_figure respectively petitioner did not file a petition with this court seeking redetermination of the deficiencies and the accuracy-related_penalties thereafter on date respondent assessed taxes penalties and interest for and the irs sent petitioner levy collection notices during and attempting to collect the unpaid income_tax liabilities for and on or about date petitioner entered into an installment_agreement for and with the irs from date to date petitioner made installment payments of usually dollar_figure but occasionally dollar_figure and the irs credited the payments to petitioner’s and unpaid income_tax liabilities with regard to on or about date petitioner timely filed an extension that extended the due_date of her income_tax return until date however petitioner did not meet the extended filing_date on date the irs prepared a substitute income_tax return based on form_w-2 wage and tax statement and forms 1099-misc miscellaneous income that respondent had received respondent calculated income_tax of dollar_figure before credit for federal_income_tax withholding on date the irs mailed a notice_of_deficiency to petitioner determining a deficiency in income_tax of dollar_figure for together with the following additions to tax sec_6651 failure_to_file a return sec_6651 failure_to_pay_tax shown on return and sec_6654 failure to pay estimated income_tax of dollar_figure dollar_figure and dollar_figure 1the record is silent as to why petitioner stopped making installment payments after date with unpaid balances remaining for and however as explained below respondent sent petitioner a notice_of_deficiency for in date respectively respondent could not produce either a copy of the notice_of_deficiency mailed to petitioner or a certified mailing list showing the mailing of a notice_of_deficiency to petitioner however at trial the court received into evidence a certified form_4340 certificate of assessments payments and other specified matters showing that respondent mailed to petitioner the notice_of_deficiency on date petitioner did not petition this court for redetermination of the deficiency and the additions to tax consequently on date respondent assessed the above amounts and accrued interest of dollar_figure earlier on date the irs office in chicago illinois received petitioner’s joint income_tax return reporting income_tax of dollar_figure before withholding credit which is dollar_figure less than the income_tax that the irs calculated on the substitute income_tax return petitioner’s tax preparer dated the return date petitioner and her husband also signed the return but they did not date their signatures as noted above on date respondent filed a federal_tax_lien for petitioner’s unpaid income_tax liabilities of dollar_figure dollar_figure and dollar_figure for and respectively on date respondent sent petitioner a notice_of_federal_tax_lien filing which notified petitioner of the lien filing and her right to a collection hearing under sec_6320 to appeal the collection action and to discuss payment method options petitioner timely submitted form request for a collection_due_process_hearing requesting a hearing to appeal the notice_of_federal_tax_lien pertaining to all years and in the ensuing weeks petitioner conducted telephone discussions with respondent to discuss her tax_liability the irs accepted petitioner’s late-filed joint income_tax return which resulted in the irs’s abating dollar_figure of income_tax_liability which in turn caused proportional abatements of additions to tax under sec_6651 and a of dollar_figure and dollar_figure respectively respondent also abated dollar_figure in interest with regard to petitioner’s request for a hearing respondent assigned the case to a settlement officer who scheduled an appointment for a collection hearing on date in chicago petitioner filed and joint federal_income_tax returns claiming overpayments on both on or about date respondent applied dollar_figure and dollar_figure of petitioner’s and overpayments respectively to the unpaid tax_liability for which reduced petitioner’s liability to zero petitioner arrived on date at the irs chicago appeals_office day before the collection hearing and spoke to the acting appeals team manager petitioner explained that she was unable to keep the conference appointment scheduled for the next day the irs rescheduled the hearing for date in the interim on date petitioner faxed to the irs an amended joint income_tax return for reporting less income for on date petitioner met face to face with the settlement officer and an assisting appeals officer who attended to provide technical assistance neither officer had any prior involvement in the case before petitioner’s request for a collection hearing at the hearing petitioner raised as an issue the underlying income_tax_liability for petitioner’s argument is as follows petitioner’s father died in owning two individual_retirement_accounts iras totaling dollar_figure with petitioner as his designated_beneficiary during petitioner requested distributions of the entire dollar_figure and she arranged transfer of the funds into her checking account petitioner kept or spent a portion of the funds for herself and sent a portion to her brother and mother on her tax_return petitioner included the dollar_figure in income however petitioner now maintains that the amounts she sent to relatives should not be includable as income thereby reducing the income she previously reported this argument is the basis for petitioner’s preparation of an amended income_tax return for the assistant appeals officer rejected petitioner’s argument regarding the noninclusion of the ira income distributions petitioner did not discuss any matters pertaining to the lien and she did not raise collection alternatives or any other issues the hearing then came to a close in two separate but otherwise identical notices of determination dated date one for and and the other for the settlement officer sustained the filing of the lien for and on date petitioner timely filed two separate but otherwise identical petitions with the court one for and at docket no 7337-07s and the other for at docket no 7341-07s on both petitions petitioner checked two boxes indicating the relief she is seeking petition for redetermination of a deficiency and petition for lien or levy action however from the record it is clear that petitioner intended to file the petitions to contest the underlying liability for and to argue that respondent abused his discretion by not releasing the lien covering all years these cases were calendared for trial at the court’s trial session in chicago beginning date with respect to docket no 7337-07s on date respondent filed a motion for summary_judgment pursuant to rule requesting an adjudication in respondent’s favor for and respondent argued specifically that petitioner did not raise any material facts disputing that the irs had complied with all the procedural requirements for conducting a collection hearing the declaration of the settlement officer stated that at the collection hearing petitioner discussed only her underlying liability for and did not propose any collection alternatives in summary respondent alleges that because no material facts are in dispute with respect to and respondent is entitled to a summary adjudication as a matter of law the court gave petitioner an opportunity to file a response before trial which she did not do the cases were called from the trial calendar on date both petitioner and respondent appeared and were heard the court heard arguments with regard to respondent’s motion for summary_judgment for and and conducted a trial with regard to on date petitioner filed an objection to respondent’s motion for summary_judgment regarding and requesting that the court deny respondent’s motion because her liability is now paid in full and her unpaid liability for has become a material fact in dispute because respondent did not apply credits for overpayments to the oldest year first ie in this instance to before on date respondent filed a response to petitioner’s objection to the motion for summary_judgment and filed a motion to dismiss as to as moot because petitioner no longer had an unpaid liability for the year and respondent would no longer take collection action regarding in an order dated date this court granted respondent’s motion to dismiss as to on the ground of mootness discussion sec_6320 provides generally that the commissioner may not proceed with the collection_of_taxes by filing a federal_tax_lien until the commissioner has given the taxpayer notice of the filing and the opportunity for a fair hearing with an impartial appeals officer sec_6320 provides that for the purposes of conducting a hearing subsections c d other than paragraph b thereof and e of sec_6330 a hearing for a levy collection action shall apply sec_6330 requires that the appeals officer obtain verification that the commissioner has met the requirements of applicable laws or administrative procedures such as timely notice sec_6330 provides that the taxpayer may raise any relevant issue related to the unpaid tax including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 118_tc_572 sec_6330 provides that in making a determination the appeals officer must take into consideration the procedural verifications under sec_6330 mentioned above the issues raised by the taxpayer and whether the proposed collection action properly balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary if the taxpayer is dissatisfied with the appeals officer’s determination the taxpayer may seek judicial review of the determination such as the review petitioner sought in these cases see generally 114_tc_176 where the taxpayer challenges a collection hearing determination the court will review the matter for abuse_of_discretion hoyle v commissioner t c __ __ slip op pincite 114_tc_604 goza v commissioner supra pincite to prevail under abuse_of_discretion the taxpayer must prove that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law sego v commissioner supra pincite 112_tc_19 respondent has moved for summary_judgment for when the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary and potentially expensive trial fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where no genuine issue exists as to any material fact and where the court may render a decision as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the party moving for summary_judgment in this instance respondent bears the burden of showing that no genuine issue exist as to any material fact and the court will draw factual inferences in the manner most favorable to the party opposing summary_judgment here petitioner new millennium trading l l c v commissioner t c __ __ slip op pincite 85_tc_812 79_tc_340 respondent demonstrated that the settlement officer did not have previous involvement in the case complied fully with the applicable_requirements of sec_6320 and sec_6330 and reasonably concluded that the lien was no more intrusive than necessary petitioner on the other hand brought up no new facts at the collection hearing the only issue that she raised at the hearing was her underlying liability for she did not discuss the lien did not raise collection alternatives did not claim spousal defenses and did not assert financial hardship rule d provides that an adverse_party may not rest upon the mere allegations or denials but instead must set forth specific facts showing that there is a genuine issue for trial petitioner has simply not shown that respondent abused his discretion we hold that petitioner’s argument with respect to respondent’s application of credits from the and overpayments to instead of raised in her objection to respondent’s motion is without merit sec_6402 authorizes the commissioner to apply overpayments against any income_tax liabilities of the taxpayer see sec_301_6402-1 proced admin regs the commissioner may credit any overpayment_of_tax against any outstanding liability that the taxpayer making the overpayment owes n states power co v united_states 73_f3d_764 8th cir holding that under sec_6402 the commissioner clearly may credit an overpayment against any liability 34_f3d_536 7th cir holding that the statute grants the commissioner discretion to apply overpayments to delinquencies or to refund them to the taxpayer accordingly drawing all factual inferences against respondent as the moving party we find that no genuine issue of material fact exists that requires a trial for we hold as a matter of law that respondent is entitled to summary adjudication for with respect to under the same rationale we find that respondent’s determination to sustain the lien was not arbitrary capricious or without a sound basis in fact or law regarding petitioner’s right to contest her underlying tax_liability petitioner contends that she never received a notice_of_deficiency for however when petitioner arrived on date day early for the collection hearing the acting appeals team manager asked petitioner whether she had received a notice_of_deficiency for and petitioner stated that she had received one additionally respondent’s certified form_4340 is a self-authenticating document providing sufficient evidence that respondent mailed a notice_of_deficiency to petitioner see 969_f2d_238 7th cir 119_tc_252 118_tc_365 affd 329_f3d_1224 11th cir 115_tc_35 accordingly because we find that petitioner received a notice_of_deficiency for and did not timely petition the court for redetermination the issue of petitioner’s underlying liability for is not properly before the court see behling v commissioner t c pincite we have considered all of the contentions and arguments of the parties that are not discussed herein and we conclude they are without merit irrelevant and or moot to reflect our disposition of the issues an appropriate order and decision will be entered for respondent in docket no 7337-07s and decision will be entered for respondent in docket no 7341-07s
